 


109 HR 434 IH: Superfund Enhancement and Prioritization Act of 2005
U.S. House of Representatives
2005-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 434 
IN THE HOUSE OF REPRESENTATIVES 
 
February 1, 2005 
Mr. Terry introduced the following bill; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on Transportation and Infrastructure, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
A BILL 
To provide additional funding for cleanup activities under the Comprehensive Environmental Response, Compensation, and Liability Act for facilities on the National Priority List, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Superfund Enhancement and Prioritization Act of 2005.  
2.Transfer of funds to hazardous substance superfund for fiscal year 2005Of the amounts made available to the Environmental Protection Agency under the heading Science and Technology in title III of division I of the Consolidated Appropriations Act, 2005, $124,000,000 shall be transferred to the Hazardous Substance Superfund appropriation for fiscal year 2005. Such funds shall be used for carrying out cleanup activities under the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) for facilities on the National Priority List. 
3.Authorization of additional funding for hazardous substance superfund for fiscal years 2006 through 2009 
(a)Offset for additional fundingNotwithstanding any other provision of law, the total of amounts appropriated to the Environmental Protection Agency for projects, activities, and other costs funded under the Science and Technology appropriation may not exceed $620,000,000 for each of fiscal years 2006 through 2009. 
(b)Authorization of appropriationsIn addition to amounts otherwise authorized, there is authorized to be appropriated for carrying out remedial actions under the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) for facilities on the National Priority List $124,000,000 for each of fiscal years 2006 through 2009. 
4.Limitation on use of funds for management and administration costsNot to exceed 22 percent of the total amount appropriated for a fiscal year to carry out the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9601 et seq.) may be used for management and administration costs. 
5.National Priorities List No site or facility may be added to the National Priorities List established under section 105 of the Comprehensive Environmental Response, Compensation, and Liability Act (42 U.S.C. 9605) until such date as the President certifies that remedial actions have been completed at all sites and facilities included on the National Priorities List as of the date of enactment of this Act. 
 
